Citation Nr: 1328559	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  99-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional left arm disability due to VA medical 
treatment in October 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from August 1966 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 1999 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In October 2003 and in February 2005, the Board remanded the 
claim for additional development.  In a decision in April 
2006, the Board denied the claim.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an order in December 2007, the 
Court granted the parties' Joint Motion to Remand, and 
remanded the case to the Board for action consistent with 
the Joint Motion. 

In August 2009, the Board remanded the case for additional 
development consistent with the parties' Joint Motion.  
After the additional development was completed, the Board 
denied the claim in May 2011.  The Veteran appealed the 
Board's decision to the Court.  In a Memorandum Decision in 
July 2012, the Court vacated the Board's decision, and 
remanded it for action consistent with the Memorandum 
Decision. 

In March 2013, the Board remanded the case for additional 
development consistent with the Court's Memorandum Decision.










FINDINGS OF FACT

1.  The Veteran received an influenza vaccination at the VA 
Medical Center (VAMC) in San Francisco, California in 
October 1998. 

2.  Left brachial neuritis is likely the result of the 
influenza vaccination given by VA in October 1998. 

3.  Left brachial neuritis as a result of the influenza 
vaccination given by VA in October 1998 was not a reasonably 
foreseeable event.


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 
1151 for additional left arm disability, brachial neuritis, 
due to VA medical treatment in October 1998, are met.  38 
U.S.C.A. § 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.361, 
17.32 (2012). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

As the claim is resolved in the Veteran's favor, the Board 
need not further address VCAA compliance.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and 
regulatory provisions apply. 

Compensation is awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  A disability 
is a qualifying additional disability if the disability was 
caused by VA surgical treatment, and the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the medical treatment; or the 
additional disability was not reasonably foreseeable. 

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical treatment requires actual 
causation.  To establish causation, the evidence must show 
that the VA medical treatment resulted in the veteran's 
additional disability. 

Whether the proximate cause of an additional disability was 
an event not reasonably foreseeable is to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 





Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative 
value or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and 
negative admissible evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Facts

VA records disclose that in October 1998 the Veteran was 
given an intramuscular influenza vaccine at the left 
deltoid.  At the time, he was asked if he was allergic to 
eggs protein or egg by-products and the Veteran denied 
having allergies to egg protein or egg by-products.  About a 
month later in November 1998, the Veteran complained of left 
shoulder pain of two days' duration.  There was no history 
of trauma.  An EMG revealed acute denervation in the left 
deltoid.  The assessment was idiopathic brachial neuritis 
versus C-5 nerve root lesion.  When he was seen in December 
1998, the impression was brachial neuritis.  In January 
1999, the Veteran requested information about the contents 
of the flu vaccine and the viruses he was vaccinated 
against. 




In January 1999, a VA physician filed a report with the 
appropriate Federal agency about the Veteran's adverse 
reaction to the flu vaccine, which was identified as left 
brachial neuritis. 

In May 1999, an EMG of the left upper extremity was normal. 

In various statements, including the notice of disagreement 
in July 1999, the Veteran contended that prior to the flu 
shot he had pain and stiffness in his left shoulder and the 
flu shot aggravated his left shoulder. 

In October 1999 the Veteran was evaluated for left shoulder 
pain by an orthopedic surgeon.  The Veteran stated that he 
developed left shoulder pain several weeks after having had 
a flu shot in October 1998.  The impression was a history of 
left shoulder pain, rule out subacromial bursitis versus 
resolved neuritis. 

On VA examination in July 2004, the assessment was left 
upper extremity weakness and numbness with onset about one 
month after a flu vaccine, which was more likely than not 
left brachial neuritis related to the flu vaccine in October 
1998. 

On VA examination in July 2005, the diagnosis was probable 
acute brachial plexus neuritis (upper trunk) exacerbated by 
flu vaccination with associated cervical radiculopathy.  
After a review of the record, the examiner expressed the 
opinion that there was nothing in the record to indicate 
negligence, technical error, or erroneous type of treatment 
performed by VA with regard to the flu vaccine administered 
to the Veteran in October 1998. 

Also, the examiner stated that there had been studies 
looking into the neurological complications of immunization 
with a cause and effect relationship between immunization 
and brachial neuritis being suggested, but never clearly 
proved.  





The examiner noted that it was reasonable to assume that the 
Veteran had some underlying cervical degenerative disease 
that was producing radicular symptoms and that influenza 
vaccination resulted either in a direct brachial neuritis or 
into an exacerbation of prior symptoms.  The examiner 
concluded that there was no negligence, technical error, or 
erroneous type of treatment in performing the immunization 
as prior studies have shown that it was commonly known that 
there was possibly a 1 per 100,000 patient complication rate 
with these types of vaccinations, although the numbers were 
not proven.  The examiner then expressed the opinion that to 
withhold a vaccination based on those numbers was far 
outweighed by the possible risk of a acquiring the influenza 
virus. 

The examiner noted that while the Veteran had underlying 
cervical radiculopathy, his symptoms were more so than not 
brought about by the vaccination.  He appeared to have acute 
brachial plexus neuritis based on the EMG results and the 
medical history, which began acutely and resolved a number 
of months later. 

In September 2009, an opinion was obtained from the San 
Francisco VA Medical Center Chief of Staff.  As to the 
question of whether in October 1998 the protocol for 
administering the influenza vaccine intramuscularly required 
a signed informed consent, she replied that as the vaccine 
was given intramuscularly in the left deltoid muscle, which 
is not a joint space or body cavity, the protocol for 
administering the influenza vaccine intramuscularly did not 
require written informed consent under 38 C.F.R. § 17.32(d). 

As to whether the protocol for administering the influenza 
vaccine required oral consent, the doctor explained that 
there was oral consent given the Veteran's negative reply to 
the nurse's questions about allergy to egg protein or egg by 
products documented in conjunction with the influenza 
immunization discussion in October 1998.  She noted that the 
influenza vaccine administration is currently covered under 
Appendix D of Informed Consent Medical Center Memorandum 
(MCM) #11-37 dated in 2009 (noting that the 1998 MCM is not 
available).  



The physician concluded that since immunization was a low 
risk routine procedure and since allergy to egg products was 
the most significant risk associated with the vaccine, 
documentation in the record was appropriate. 

In June 2013, a VA physician, after review of the Veteran's 
file and the relevant medical literature, stated that the 
development of brachial neuritis following influenza 
vaccination was not reasonably foreseeable as brachial 
neuritis was not among the expected complications of such a 
vaccination as noted by the Vaccine Healthcare Centers 
Network.  The VA physician stated that brachial neuritis was 
not a risk that a reasonable health care provider would 
consider to be an ordinary risk of the treatment provided.

Analysis

On the question of informed consent raised by the Court, the 
Chief of Staff at the San Francisco VA Medical Center stated 
that the protocol for administering the influenza vaccine 
intramuscularly did not require written informed consent 
under 38 C.F.R. § 17.32(d).  And that oral consent was 
implied as the Veteran answered the nurse's questions about 
any allergy to egg protein or egg by products in conjunction 
with the influenza immunization.  The Chief of Staff noted 
that the influenza vaccine administration was currently 
covered under Appendix D of Informed Consent Medical Center 
Memorandum and (MCM) #11-37, dated in 2009, and did not 
require written consent, noting that the 1998 MCM was not 
available.  

In this case, no written informed consent was required, 
which distinguishes the case on the facts from McNair v. 
Shinseki, 25 Vet. App. 98 (2011) (failure to advise a 
patient of a foreseeable risk can be considered minor, 
immaterial deviation under Section 17.32 for obtaining 
informed consent). 





The record shows that in October 1998 the Veteran was given 
an intramuscular influenza vaccine at the left deltoid by 
VA.  On the question of whether the Veteran has any 
additional disability as a consequence of VA medical 
treatment, the medical evidence shows the Veteran developed 
left brachial neuritis after the flu vaccination 
administered by VA in October 1998.  Whether the Veteran has 
an additional disability resulting from VA treatment is not 
in dispute. 

As for whether brachial neuritis was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, there is no 
such evidence.  

The remaining question is whether the left brachial neuritis 
was not reasonably foreseeable.  Under 38 C.F.R. § 3.361(d), 
whether the proximate cause of an  additional disability was 
an event not reasonably foreseeable is to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided. 

The VA examiner in 2005 stated that there had been studies 
looking into the neurological complications of immunization 
with a cause and effect relationship between immunization 
and brachial neuritis being suggested, but never clearly 
proved.  The examiner noted that prior studies have shown 
that it was commonly known that there was possibly a 1 per 
100,000 patient complication rate with these types of 
vaccinations, although the numbers were not proven.  

In June 2013, a VA physician, who had reviewed the Veteran's 
file, expressed the opinion that brachial neuritis following 
influenza vaccination was not reasonably foreseeable as it 
was not a risk that a reasonable health care provider would 
consider to be an ordinary risk of the treatment provided.




The competent medical evidence of record supports a finding 
that left brachial neuritis is likely the result of the 
influenza vaccination given by VA in October 1998, and that 
left brachial neuritis as a result of the influenza 
vaccination given by VA in October 1998 was not a reasonably 
foreseeable event and the Veteran prevails.


ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for 
additional left arm disability, brachial neuritis, due to VA 
medical treatment in October 1998, is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


